DETAILED ACTION
1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/22/2022 has been entered.
 	Applicant amended claims 1-4, cancelled claims 5-28 and added new claims 29-331. Therefore, claims 1-4 and 29-33 are pending.

Response to Arguments
Objection to Claim Amendment – 37 CFR 1.173(d) 
2.	In response to objection to amendment to the claims in the last Office action (Id., at 19-23), Applicant amended the claims correcting the issues. The objection to the claim amendment with respect to the issues raised in the last Office action is hereby withdrawn. However, the new claim amendment is object to, for the reason that Applicant has not provided status of claims and support for claim changes. (See, MPEP 1453 & 37 C.F.R. 1.173(c))

 Objection to Amendment to the Specification - 37 CFR 1.173(a)
3.	In response to objection to amendment to the specification in the last Office action (Id., at 23-24), Applicant amended the specification (Remarks, at 2-6). However, the new amendment to the specification is object to for the reason that number ‘15’ in the last line at the bottom of page 4 is not related to anything.
Objection to the Reissue Oath/Declaration 
4.	In response to the reissue declaration being defective in the last Office action (Id., at pp. 24-25), Applicant submitted a supplemental declaration on 07/22/2022. The new declaration correctly identifies the error in the claims with reference to the specific claim(s) and the specific claim language, and further identify how the error renders the original patent wholly or partly inoperative. In view of Applicant’s filing the new declaration, rejection of claims as being based upon a defective reissue oath/declaration is hereby withdrawn. 

Objection to the Drawings
5.	In last Office action, it was indicated that the drawings are not showing some elements in claims 5-6, 9, and 11-19. In view of Applicant’s cancelling claims 5-25, the objection to the drawings are hereby withdrawn. 

Claim Interpretation
6.	In the last Office action, it was determined that claim 1 invoke 35 USC 112(f), and that the specification of the ‘958 patent, although describe the function similar to the functions recited in the claim, does not provide written description support for the structure and/or algorithm that perform the functions in that claim. Applicant in reply disagrees with this interpretation provided by the Examiner. Applicant in specific, points to MPEP § 2181 that, “to determine whether a word, term, or phrase coupled with a function denotes structure, examiners should check whether: (1) the specification provides a description sufficient to inform one of ordinary skill in the art that the term denotes structure.” [Emphasis in original] (Remarks at 13).
	Applicant in specific argues that (1) the cited elements, LAN controller and DMZ server, are based on well-known elements with defined structures, and (2) they are not “means” type language and that the “configured to” language that follows these items recites how they operate and other specifics. Arguing that the LAN server or DMZ server provide a sort of explanation as how they are interconnected and what they operate on. (Remarks at 12-18). Applicant argues that the primary structure is provided by the term and the claim elements are not a means-plus function claim element to be interpreted under 35 USC 112 (f). Applicant, in trying to support his argument points to an example such as a radio - arguing; 
“Radios have well known structure. However, one might recite "a radio configured to receive amplitude modulated (AM) signals." This simply defines further the particular type of radio and narrows its structure to AM radios. But it does not take away from the structure provided by the term radio. Rather, it more specifically defines and further limits it. Similarly, one might recite "a radio configured to transmit received voice signals on the AM band to another radio." Again, the configured to language further limits the radio from all the radio structures available to particular radio structures that can receive voice signals and transmit them as AM signals. However, the primary structure provided by the term radio does not go away, and the claim element is not a means-plus-function claim element to be interpreted under 35 U.S.C. 112(f).” (Id.) 

  	First, the Examiner acknowledges that LAN controller and DMZ server have physical structures, however, the question is not whether a conventional ‘LAN Server’, ‘LAN Controller’ or a ‘DMZ Server’ with a CPU and memory, explicitly or inherently, has structural meaning for a person of ordinary skill in the art to perform any function, rather the question is whether any available off the shelf conventional ‘LAN Server’, ‘LAN controller’ and/or ‘DMZ server’ without providing an explanation of the appropriate program - algorithm (that the related programs are based upon-  would be an adequate disclosure of the corresponding structure to perform the specific claimed function satisfy the requirement of 35 USC 112(b) or pre-AIA  35 USC 112, second paragraph. Aristocrat, 521 F.3d at 1334, 86 USPQ2d at 1239; Finisar, 523 F.3d at 1340, 86 USPQ2d at 1623. As set forth in the previous Office action, if any conventional ‘LAN controller’, a conventional ‘DMZ server’, is capable of performing the claimed function, then this would entail that the function is well known in the art, since any ‘LAN controller’, a conventional ‘DMZ server’, or a conventional ‘processor’ can perform the claimed function. 
	Second, Applicant’s simple example of a radio is so oversimplified, to the point that makes it irrelevant. A radio is not a LAN controller or DMZ server. A radio cannot be programmed. The input of the radio is always “voice signal” and the output, depending on the position of a manual switch is “an AM” or “a FM” signal. While LAN controller or DMZ server can be programmed2 to perform specific function. Depending on how they are programmed, they perform a specific function.  
	Third, the Examiner in the last two Office action provided the three-prong analysis as to why “LAN controller” and “DMZ server” are ‘mean type’ language. (final Office action, pp. 26-33) Applicant has not provided any reasoning as to why the Examiner’s analysis is in error, simply providing a conclusory statement that the LAN server or DMZ server are not ‘means type’ language.
	Applicant point to a web site describing KMD-5210 LAN. (Remarks at pp. 16-17). Applicant then argues, “[E]ven if, arguendo, a LAN controller was not well known, the operational specifics of operation, i.e., the algorithm being executed by the controller in the LAN to perform its function as a LAN controller with respect to invention as claimed is given in col. 2, lines 27-28, 49-54, and 54-57” (Remarks at 17)    
	The Examiner disagrees. Col. 2 lines 27-28 explains, “LAN Controller: a controller running in the LAN that manages the Client Connection Information (32).” This statement describes that a LAN controller is a controller in the LAN that manages the client connection information. Nothing in this statement explain how the client connection is managed, or how it is programmed to manage the client connection. At col. 2:49-54, the specification explains that “[T]hird step: The LAN Controller (32) establishes outbound 15 TCP based connection (41) to the DMZ Stack Pool Service (22). One of the innovative aspects of the System is that the LAN Controller (32) constantly, and/or on a predefined set of time basis, checks for Client Requests stored in the DMZ Stack Pool Service (22),” and col. 2:54-57, explains that the DMZ Stack Pool Service (22) then pass the Client Connection Information to the LAN Server (31) via the LAN Controller (32). Even if one assumes that this description entail algorithm required for checking for existence of requests in the DMZ Stack Pool Service, it does not describe the algorithm, or step/procedure for checking for existence of the request in the DMZ Stack Pool Service at the TCP/IP level3 as required by claim 1. 
	Applicant argues that an algorithm need not be specified with code, pseudocode, or flowcharts but rather may be described in words, i.e., prose, with sufficient specificity such that one of ordinary skill in the art recognizes the algorithm and could implement it without undue experimentation. That is exactly what has been done in the instant specification. (Remarks at 18)
Examiner acknowledges that an algorithm need not be specified with code, pseudocode, or flowcharts, however, what Applicant is referring as structure and/or algorithm above, is similar to the function described in the claims. Applicant cannot merely rely on the knowledge of person of ordinary skill in the art, when, as stated above, there is no algorithm described in the specification for checking the request in the DMZ Stack Pool Service at the TCP/IP level. 
Applicant argues that the claims do not use the word "means" nor the word "for", indicating that these elements should not be construed as means-plus-function claim elements, rather, they use a well-known structural term such as "configured to", which by current custom and practice indicates that the claim language should not be interpreted under 35 U. S. C. 112(f). Applicant argues that, the Examiner is providing a conclusory statement that the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting structure to perform the recited function.  (Remarks at 18-19).
The Examiner disagrees. In the last Office action, the Examiner provided the three-prong analysis, specifically provided explanation as to why the specification of the ‘958 patent does not have adequate support for the structure and or algorithm of the functions in the claims. See for example page 26 through 34, almost 7 pages of analysis for each claim limitation that recite a ‘placeholder’ instead of the term ‘means’. Applicant, simply has ignored the Examiner’s analysis and has not provided any reasoning as to why the Examiner’s analysis is in error. 
 Applicant argues that, rather than being generic placeholders, the claim terms "LAN controller" and "DMZ server" provide "sufficient structure" for carrying out the functions when read in light of the specification and applying the relevant standard of "whether the words of the claim are understood by persons of ordinary skill in the art to have a sufficiently definite meaning as the name for structure. Arguing that, he specification shows that server and controller can be computers, which serve to limit the structure within the claims. (Remarks at 20)
The Examiner disagrees. Again, the issue is not whether a server, a controller or a computer provide sufficient structure or not, rather the issue is that, a generic off the shelf server, or a controller without being specifically programmed, would perform the specific function in the claim. If any conventional ‘LAN controller’, a conventional ‘DMZ server’, or a conventional ‘computer’ is capable of performing the claimed function, then this would entail that the function is well known in the art, since any ‘LAN controller’, a conventional ‘DMZ server’, or a conventional ‘processor’ can perform the claimed function. 
   
Rejection under 35 U.S.C. § 112 (b)
7.	In response to the rejection of claims under 35 U.S.C. § 112(b), as being indefinite for particularly point out and distinctly claiming the subject matter, due to claim analysis under 35 U.S.C. § 112 (f), not having the corresponding structure for performing the functions recited in the claims, Applicant traverse this rejection arguing that the interpretation under U.S.C. § 112 (f)) is not proper. (Remarks at 21)  
The Examiner disagrees, Applicant has not provided any reasoning as to why the Examiner’s analysis is insufficient. See for example Examiner’s analysis in the final Office action at pages 26-37, the generic statement that, the “Offices conclusory statement is insufficient” is not responsive to the Examiner’s analysis presented in the non-final Office action. As to the argument that none of the terms appearing in the list of exhaustive terms, it is noted that the Examiner has specifically stated that the “structure and/or the algorithm” for performing the functions are not disclosed in the specification. Meaning that if the LAN controller is to be treated as a ‘processor’ or ‘a computer’ that perform some functions, the structure and/or algorithm or flow chart (or step procedure) is not described in the specification as required by the MPEP. Applicant repeats the same argument and points to portions of the specification showing structure and/or algorithm that when executed perform he functions recited in the clams. This issue is addressed above in response to Applicant’s previous argument and will not be repeated for brevity.   
With respect to the rejection of claims for the reasons relating to the phrase “TCP/IP level,” Applicant argues that, “TCP/IP”, and “TCP/IP level”, are some of the most well-known concepts in modern practical working. For example, a search on the Google search engine for “TCP/IP” showed a total result of about 110,000,000, including many sources showing its widely accepted understanding in the art. Applicant argues that this terminology is well understood to a person of ordinary skill in the art. Applicant points to discussion during the interview that, person of ordinary skill in the art would readily understand "at the TCP/IP level" to refer to an action occurring at levels 3 and 4 of the Open Systems Interconnection (OSI) Model (e.g., with TCP being associated with level 4, the "transport" level, and IP being associated with level 3, the "network" level). See, e.g., ISO/IEC 7498 (1994). Accordingly, this terminology is well understood to a person of ordinary skill in the art. (Remarks at 22) 
The Examiner does not agree. It is true that Google search for “TCP/IP” shows too many result, and the Examiner acknowledges that “TCP/IP” is a known concept, but that does not means that the phrase “TCP/IP level” used in the claims, necessarily means an action occurring at Levels 3 and 4. Even if a person having ordinary skill in the art (“PHOSITA”) would understand that “TCP/IP level” means that the functions occurs at levels not higher than levels 3 and 4, the phrase “TCP/IP level” is not even suggested in the specification. 
Applicant points to specification at col. 2, lns. 22-25 and argues,
“Moreover, the specification describes the “[c]lient [request” as a request related to “HTTP/HTTPS (Web browser)/SSH/SFTP/FTP/FTPS/RDP/SMTP/TLS, and any other TCP/IP based protocols.” Specification, col. 2, Ins. 22-25. As the client request is associated with “any ... TCP/IP based protocol,” it would be understood to a person of ordinary skill in the art that the recited “storing” of, and “checking” for, requests occurs “at the TCP/IP level’ in accordance with any TCP/IP-based protocol (i.e., being agnostic to levels 5-7 of the OSI Model). See a/so Specification, col. 3, Ins. 19-23 (discussing an example of “if a Client Request uses the HTTPS connection protocol, then the HTTPS connection protocol will be transmitted over the System, as with any other common protocols such as SSH/SFTP/FTP/FTPS/RDP/SMTP/TLS/ or any other TCP/IP based protocols.”).”

(Id., Remarks at 23) 

It appears from the above argument that, because the specification states that the client request is a request related to “any … TCP/IP based protocol,”, then it would be understood by a PHOSITA that the recited “storing”, and “checking” for, request occurs “at the TCP/IP level,” in accordance with any TCP/IP-based protocol, and therefore, it would be agnostic to levels 5-7 of the OSI Model, and necessarily the functions of storing and checking are performed at level 3 and 4. However, using any TCP/IP protocol does not means that the TCP being associated with level 4 (the "transport" level), and IP being associated with level 3 (the "network" level). 

Additionally, it is true that the specification need not teach what is well known in the art, however, applicant cannot rely on the knowledge of one skilled in the art to supply information that is required to enable the novel aspect of the claimed invention when the enabling knowledge is in fact not known in the art. ALZA Corp. v. Andrx Pharms., LLC, 603 F.3d 935, 941, 94 USPQ2d 1823, 1827 (Fed. Cir. 2010) ("ALZA was required to provide an adequate enabling disclosure in the specification; it cannot simply rely on the knowledge of a person of ordinary skill to serve as a substitute for the missing information in the specification."). The Federal Circuit has stated that "‘[i]t is the specification, not the knowledge of one skilled in the art, that must supply the novel aspects of an invention in order to constitute adequate enablement.’" Auto. Technologies, 501 F.3d at 1283, 84 USPQ2d at 1115 (quoting Genentech, Inc. v. Novo Nordisk A/S, 108 F.3d 1361, 1366, 42 USPQ2d 1001, 1005 (Fed. Cir. 1997)). In the present situation, Applicant is relying on the knowledge of a person of ordinary skill to serve as a substitute for the missing information in the specification. 
Moreover, the portion at col. 2, Ins. 22-25 states that “any TCP/IP protocol can be used,” and portion at col. 3, Ins. 19-23 states that, “if a Client Request uses the HTTPS connection protocol, then the HTTPS connection protocol will be transmitted over the System, as with any other common protocols such as SSH/SFTP/FTP/FTPS/RDP/SMTP/TLS/ or any other TCP/IP based protocols.”). These two portions say nothing whatsoever as to what particular level is used for “storing” and “checking” and “streaming”. It is unclear which part of the portions cited by Applicant imply that the functions “storing” and “checking” and “streaming” are performed only at level 3 and 4 of OSI Model. 
All the first portion is saying is that, substantially “any TCP/IP-based protocol, client or server,” may be implemented, and all the second portion is saying is that, “if a client request uses the HTTPS connection protocol, then the HTTPS connection protocol will be transmitted over the System.” Neither of these two portions says that, only “transport layer” level 4, and “network layer” level 3 are used in the invention disclosed. Speaking of being possible to use just level 4 and level 3 of the TCP/IP protocol for communication, the answer would be yes, “it is plausible,” but is it not disclosed or even suggested in the specification.     

Applicant points to the specification at col. 2, lns. 29-30 and argues that since this portion describes that, “Connection Binder” may be a “[h]andshake between two TCP/IP sockets,” therefore a PHOSITA would understand that “streaming client request data, responsive to the requests, to the clients”, occurs “at the TCP/IP level” to accommodate any TCP/IP based protocol while being operable according to a “[h]andshake between two TCP/IP sockets”. (Remarks at 24) Same as the other two portions, the portion at col. 2, lns. 29-30 says nothing about what streaming occurs only at levels 3 and 4, and all the Applicant is arguing that a PHOSITA would understand that “[h]andshake between two TCP/IP sockets”, means that the communication is only at levels 3 and 4 of OSI Model. The portion Applicant is referring to in the specification at col. 2, lns. 16-32, merely describes the terms used in the specification, it does not limit the functions of storing and checking, and streaming to level 3 and 4 of the OSI Model.

The rejection of claim 1, related to “established outbound connection from a LAN server of the LAN” (final Office action at 37) is hereby withdrawn, in view of Applicant’s response. (Remarks at 24) 
The rejection of claim 3, related to “receiving an established outbound connection from a LAN server of the LAN…” (final Office action at 37) is hereby withdrawn, in view of Applicant’s response. (Remarks at 25) 

Claim Rejection under 35 U.S.C. § 112 (a) and 35 § U.S.C.  251(New Matter)
8.	In the last Office action, claims 1-4 and 5-28 were rejected under 35 U.S.C. § 112 first paragraph for failing to comply with the written description requirement, because it was determined that several claimed elements such as ‘LAN controller,’ ‘DMZ server,’ ‘first processor,’ ‘second processor,’ and ‘service’ invoke 35 U.S.C. 112(f), and it was determined that the specification does not have adequate written description support for the structure and/or algorithm, or flow chart (step/procedure) for performing the functions in those claims. Applicant cancelled claims 5-28, presented argument with respect to claims 1-4, arguing that the rational is rebutted, as 35 U.S.C. 112(f) does not apply to the claims and argues that the specification describes[s] the claimed invention in a manner understandable to a PHOSITA in a way that shows that the inventor actually invented the claimed invention at the time of filling. It appears that Applicant does not present any argument as to those rejections and simply relying on his previous argument with respect to the rejection of claims under 35 USC 112 (b). (Remarks at 26-27) For the reasons explained above in response to the Applicant’s argument regarding 35 USC 112(f) analysis, Applicant’s arguments are not persuasive. 
	As to the rejection of claims for lack of written description support for claim limitation ‘TCP/IP level’ in the non-final Office action at pp. 43-44 in the final Office action, Applicant points to previous argument presented above in response to claim interpretation analysis under 35 USC 112 (f). For the reason explained above, applicant argument is unpersuasive and the rejection of claims with respect to use of claim limitation ‘TCP/IP level’ is maintained. 
	In addition, as set forth in the final Office action, it appears from Applicant argues that if a system uses TCP/IP protocol for communication, then all services, such as “storing” (see, e.g., ‘storing’ in claim 1), “check for existence of request”, and “receiving and routing by the DMZ server” (recited in claims) must be happening at TCP/IP level. In other words, if a single prior art, or combination of prior arts, show all the functions in claims 1 and 3, and uses TCP/IP protocol for communication, then all those functions are performed at TCP/IP level. 
	Applicant in particular points to portions of the specification to show the steps of the algorithm that perform the functions in claim 1. Applicant states:
For example, the specification, describes the algorithm steps of storing client request in a DMZ Stack Pool Service and checking for existence of the request in the DMZ Stack Pool Service, see, e.g., col. 2, lns. 47-38, (“Second step: The DMZ Server (21) stores the Client Request in the DMZ Stack Pool Service (22).”) (emphasis added); see a/so, e.g., Specification, col. 2, Ins. 49-54 (“Third step: The LAN Controller (32) establishes outbound.... TCP based connection (41) to the DMZ Stack Pool Service (22) . . . [and] the LAN Controller (32) constantly, and/or on a predefined set of time basis, checks for Client Requests stored in the DMZ Stack Pool Service (22).”) (emphasis added). The specification also describes how the algorithmic steps of “receiv[ing] the requests” and “stream[ing] client request data” may be achieved through a “Connection Binder.” See, e.g., Specification, col. 2., In. 65-col. 3, In. 9 (“The Sixth Step: The DMZ Server (21) then creates a Connection Binder in the DMZ Server between the incoming Client 10 Request... and the outbound connection (42) arriving from the LAN Server (31), and by that completes the route of the Client Request. Once the Connection Binder . . . binds the Client Request and... the outbound connection. . . the client request data streams from the Service (33) to the Client (11).” (underlining original)

	The Examiner disagrees. The Examiner acknowledges that the above portions explains the algorithmic steps that perform the functions described in the specification, nevertheless it does not describe the “algorithmic steps” for performing the functions, recited in the claims, for the reason that, the specification does not describe the three algorithmic steps4 are necessarily performed (“occurs”) at TCP/IP level as recited in the claims and argued by Applicant. 

	Applicant argues that the Office makes a statement with regard to interpretation and applying art, but such would appear to have no place with regard to a rejection under 35 U.S.C. § 112(a). It would be appreciated if clarification as to the purpose of such statement with regard to a § 112(a) rejection if such is maintained. (Remarks at 28)
	What the examiner is saying is that, Applicant’s is not consistent in interpretation of claim limitations. On one hand, in response to the rejection of claims under 35 U.S.C. § 112(a) for lack of written description support for the steps occurring at TCP/IP level in the claims, argues that a person of ordinary skill in the art would understand that the function of storing, checking, and streaming, may occurs at TCP/IP and specifically at layer  3 and 4 of the OSI protocol (Remarks at 23), and on the other hand, in the rejection of claims under 35 U.S.C. 103(a), while the Examiner has shown that the combination of Holar and TCP/IP Networking may teaches the above three algorithmic steps, according to TCP/IP model, Applicant argues that the combination does not teach the steps because, the functions are not occurring at the TCP/IP level. If performing the three steps at the TCP/IP level in the claims, are different from performing the three steps according to the TCP/IP model shown in the rejections of claims, the specification must describe how storing, checking, and streaming, are performed necessarily at layer 3 and 4 of the OSI Model. 
In the final Office, it was indicated that, there is no teaching in the specification that the DMZ service, and LAN controller does not change data of said request, while the specification teaches that the “The DMZ Server (20) will accept all Client Requests and route them to the LAN-Server (31), without changing the data that the Client Requests contains.” (Id., Final action at p. 47). Questioning, how this is accomplished, or what hardware in system claims 1, and/or what software in the method claims 3, are accomplishing the task of routing request by the DMZ service and/or LAN controller without changing the data of the request. Applicant in reply argues that, since claims are amended to restore this claim limitation to its original langue, therefore, this would overcome the rejection. (Remarks at 28). Applicant’s reply is not responsive to the question that the specification does not describe how the limitation of, “said DMZ Stack Pool Service, said LAN Controller, and said DMZ server do not change data of said request” is accomplished. For the reason the rejection of claims with respect to this issue is maintained. 
	With respect to rejection that “at TCP/IP level” does not have written description support in the specification, Applicant points to his previous reasoning with respect to the rejection under 35 U.S.C. 112 (b). (Remarks at 28) For the reasons explained above in response to Applicant’s previous arguments, the Applicant’s arguments are not persuasive and the rejection of claims with respect to this issue is maintained.    
	The rejection of claims with respect to lack of description for “a De-Militarized Zone (DMZ) Stack Pool Service located on a device in a De-Militarized Zone,” is withdrawn in view of Applicant’s explanation. (Remarks at 28).

Claim Rejection Under 35 USC 251- Impermissible Recapture 
9.	In the final Office action, claims 1-28 were rejected under 35 USC 251 as being recapture of the broadened claimed subject matter surrendered in the application for the patent upon which the reissue is based. 
	The Surrendered Generated Limitation (“SGL”) with respect to claim 1 and 3 was determined to be related to the limitations, “a DMZ server configured to receive [said requests] an established outbound connection from a LAN server of the [said] LAN, and to route client request data to the client [said request], wherein receiving and routing by the [said] DMZ server occurs at the TCP/IP level.” The rejection of claims under 35 USC 251 (Impermissible Recapture) with respect to claim 1-4 is withdrawn in view of Applicant amending claims 1 and 4. (Remarks at 29-31)
	The rejection of claims 5-28 as being impermissible recapture of the surrendered subject matter is hereby withdrawn, in view of Applicant cancelling the claims. 
	
Double Patenting Rejection
10.	In response to the rejection of claims under non-statutory double patenting rejection, Applicant submits that, the double-patenting rejection is moot in light of the amended claims. However, Applicant does not provide any reasoning as to why there is no double patenting between claims of the present reissue application and that of the issued 10,110,606 (the ‘606 patent). (Remarks at 32)
	Examiner notes that the amended claims 1-4 are still rejected on the ground of non-statutory double patenting as being unpatentable over claims 1-3 of the U.S. Patent No. 10,110,606.  
The Examiner notes that claims of the present reissue application can be rejected on the ground of non-statutory double patenting rejection over claims of the related ‘606 patent, as set forth in the non-final Office action and infra, in this final Office action. As to the statement by Applicant that the non-statutory double patenting is appropriate when “the claim under examination is anticipated by the reference claim(s) . . . i.e., the entire scope of the reference claim falls within the scope of the examined claim,” otherwise an obviousness analysis is required, the Applicant statement from the MPEP is acknowledged, however, in the present situation claims in the reissue application are broader than claim in the issued ‘606 patent, and in rare instances that claims of the instant application are narrower, the Examiner have provided explanation as to why that narrow limitation is obvious or well known in the art.  

Claim Rejections under 35 USC 103 -Obviousness
11.	Applicant contends that no prima facie case of obviousness has been established. (Remarks at 27) Applicant points to the discussion during the prosecution of patent upon which the present reissue is based and argues that, (The current Office action has made similar allegations) (Remarks at 32-35).    
	Applicant point to the language of amended claim 3 and argues;  
	“Thus, the claim required that the storing, checking, receiving, and routing to be
performed at a level no higher than the TCP/IP level. In view of this, the claim language
means that no processing is performed at the Application level, i.e., layer 7. This point
became even stronger when the claim was amended to recite at the TCP/IP level, which
is the same language of the instant claims. Thus, the claim language means that none of
the foregoing processing is performed at the Application level, i.e., layer 7. However,
given, as conceded in the final Office Action of the application on which the reissue is
based, that the “heart" of the invention of Holar et al. is not performed at the TCP/IP level but rather at the higher layers than TCP/IP, by prohibiting operation at such higher layers than claim distinguishes over Holar in view of TCP/IP Networking.” 
(Remarks at pp. 35-36) 

	Applicant further argues that in Applicant’s claim invention, reverse invoke Server deals with request at TCP/IP level, and that the instant claims requires only one Reverse Invoke Server in the DMZ which handles the request at the TCP/IP level regardless of any higher layers in the
Payload. (Id.) [Emphasis added] 	
	However, the Examiner disagrees. Applicant is relying on the claim language to support the language of the claim. There is no reasoning in this argument, and no support is provided in the specification as to why the phrase “TCP/IP level” shows that, the processing of storing, checking, receiving and routing must not be performed at Layer 7, let alone only at layer 3 and 4 of the OSI Model, and for that reason the Applicant’s argument is unpersuasive. 
	Applicant, argues that that Holar discloses utilizing a Reverse Invoke Server that handles requests at the Application level (level 7 of the OSI model), more specifically, with HTTP/HTTPS Application level protocols only, and does not cover any reverse invoke concept at the TCP/IP level, i.e., level 3/4 of the OSI model as per the instant claims. The technology for a TCP/IP Reverse Invoke Server handling the request at the TCP/IP level and an Application level Reverse Invoke Server handling application level request are different. (Remarks at 36)
	The Examiner disagrees. Even if Applicant’s argument is true that TCP/IP level necessarily means that the processing of functions performed at levels 3 and 4 of the OSI Model and that the technology of TCP/IP level and that of TCP/IP are different, there is no written description support it the specification that the processing of the functions (i.e., storing, checking, receiving, and routing) are only and necessarily performed at levels 3 and 4, or how the technology of TCP/IP level is different from that of TCP/IP.
 	Applicant with respect to claim 1 argues that, Holar discloses that “the entire input message has to be stored at least temporarily (e.g., in memory) in the DMZ Server.” Holar at [0007]. This, however, does not teach or suggest “[a] DMZ Stack Pool Service being configured arranged to store requests. (Remarks at 37)
	The Examiner disagrees. The reason that the message is stored temporarily is that, the computational resources located in the DMZ may be limited. (Id., at [0007]) If it is not to be limited, one can store the information permanently, even though such requirement is not in the claims. 
	Applicant argues that Holar is silent as to any "DMZ Stack Pool Service" whatsoever. (Remarks at 38) However, this issue was addressed by the Examiner that, the claim term is interpreted based on the definition of the term “DMZ Stack Pool Service” in the specification of the ‘958 patent. (set forth above, and final Office action at p. 15) 
Additionally, Applicant does not point to any portion of the specification to show Stack Pool Service has a specific meaning in the specification. According to the specification, the “Stack Pool Service” is a kind of resource such as a ‘storage’ or ‘memory.’ See for example, the specification states,
“The DMZ Server (21) stores the Client Request in the DMZ Stack Pool Service (22).” (Id., 2:47-49)
“One of the innovative aspects of the System is that the LAN Controller (32) constantly, and/or on a predefined set of time basis, checks for Client Requests stored in the DMZ Stack Pool Service (22)”

(Id., at 2:51-54)
“The DMZ Server (21) then creates a Connection Binder in the DMZ Server between the incoming Client 10 Request (that is stored in the DMZ Stack Pool Service (22))”

(Id., at 2:65-3:1)
“The LAN Controller (32) permanently or periodically queries the DMZ Stack Pool Service (22) for incoming Client Requests.”

(Id., at 3:14-16)
	As such the Stack Pool Service is nothing but a storage space or memory. Maybe it sounds different, but after all, it is a memory in the DMZ that can store Client’s request.
	Applicant argues that, DMZ server and DMZ service are not the same thing. As set forth above, the “DMZ Service” is a memory that can store Client’s request. Based on this definition in the specification of the ‘958 patent (see 2:51-54, 2:63-3:1, and 3:14-16), the DMZ in Holar, can store the messages in the storage system of the DMZ. (Id., at [0007]).  
	Additionally, even if Holar fails to explicitly teach that the requests are stored in a memory separate from the temporary memory, it would have been obvious for a person of ordinary skill in the art to store the request in a memory separate from the memory of the DMZ server, for the reason to have enough memory space, in the event that there are too many request being received at the same time, and by doing that avoid bottleneck on the memory of the DMZ server, and make the system more efficient.   
Applicant argues that,
“Holar discloses that “a reverse invoke server located in a DMZ would be periodically or substantially continuously ‘polled’ for work to do (e.g., there is a number of user-configured connections waiting for incoming requests).” Holar ¶ [0006]. Without more, however, an unknown entity polling a server in a DMZ fails to teach or suggest “a local area network (LAN) Controller located in a LAN, the LAN Controller being configured to check for existence of the requests in the DMZ Stack Pool Service,” as recited by amended claim 1 (emphases added). In other words, the cited reverse invoke server of Holar does not correspond functionally or in location to what is specifically called for in the claim.”

(Remarks at 38) 

The Examiner disagrees. Holar specifically teaches that the reverse invoke server located in a DMZ, would be periodically or continuously “polled” for work to do. (Id., [0006])). Holar provide an analogy, that this approach is similar to a situation in which a first person walks up to a second person's house and wants to go in the door, but the first person is not allowed to knock on the door, ring the doorbell, or use the telephone to call inside and ask for the door to be opened. The reverse invoke solution in this analogy is to have the second person who lives in the house occasionally look out the window. If the second person sees someone standing there, that person is let in. (Id. [0005]) The “polling’ is this analogy is similar to when the LAN checks for the existence of request in the DMZ. This is similar to the teaching in the disclosure of the ‘958 patent that the LAN controller periodically queries the DMZ Stack Pool Service (22) for incoming Client Requests. (Id., at 3:14-16)
In the context of the invention in Holar, considering the above analogy, “polling” means checking for existence of request. (See waiting for incoming request). A PHOSITA would understand from the above analogy that, in Holar, it is the LAN controller that checks for existence of request in the DMZ. 
As to the Applicant’s argument that Holar does not teach “a local area network (LAN) Controller located in a LAN, the LAN Controller being configured to check for existence of the requests in the DMZ Stack Pool Service,” and that polling is not checking for existence of Requests in the DMZ server, the Examiner finds Applicant’s argument unpersuasive. As set forth in response to Applicant’s argument with respect to the rejection of claims under 35 USC 112(b) (Remarks at 20), in the absence of an adequate explanation of the appropriate program – algorithm, or the corresponding structure for performing the specific claimed functions, that satisfy the requirement of 35 USC 112(b) or pre-AIA  35 USC 112, second paragraph and first paragraph, the examiner consider any general purpose Server such as the Internal Server 104 to be capable of performing the function of the LAN Controller in the claims, knowing that Server might be a single processor server or double processor server. One processor performing the function of LAN Server and the second one processor performing the function of the LAN controller. 
Applicant contends that TCP/IP Networking does not teach any way that Holar might be modified to perform the processing at the TCP/IP level. (Remarks at 39) Applicant argues that, 	
“TCP/IP Networking only discloses, in basic terms, an “HTTP request/HTTP response” and a “TCP connection” between an HTTP client and an HTTP server. See TCP/IP Networking at 3. However, merely discussing an HTTP client connecting with an HTTP server using HTTP and TCP does not teach or suggest any specific action taking place “at the TCP/IP level,” let alone that requests are stored in the DMZ Stack Pool Service at a TCP/IP level, the checking [or existence of the requests in the DMZ Stack Pool Service is performed at the TCP/IP level, or the streaming by the DMZ server occurs at the TCP/IP level, as per the claims. While TCP/IP Networking does disclose an “HTTP request,” there is nothing in TCP//P Networking suggesting that any actions such as those called for in the claim are performed relative to this request at the TCP/IP level, as opposed to some other higher level, for example, level 7 of the OSI Model (i.e., the level within the OSI Model which HTTP is associated with) which is the level at which Holar operates.”

(Remarks at 39)
The Examiner disagrees, for several reasons. First Applicant is attacking the references individually. One cannot show non-obviousness by attacking references individually where the rejections are based on combinations of references. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). In the rejection of claims, Holar is used to show the functions of storing the request in the DMZ Stack Pool Service, the checking for existence of the requests in the DMZ Stack Pool, and the streaming by the DMZ, and TCP/IP Networking is used to show that these functions can be performed at TCP/IP connection or level. 
Second, the TCP/IP model is the default method of data communication on the Internet. A PHOSITA would understand how to apply this model for communication purposes. As to the “TCP/IP level argument,” the argument is rebutted by the Examiner in response to the Applicant’s arguments with respect to this issue. 

    	
Amendment to the Reissue Claims Defective
12.	The amendment to the claims filed on 07/22/2022 is defective for failure to comply with 37 CFR 1.173(c), which sets forth the manner of making amendments in reissue applications.
	The MPEP states in part; 
“[W]henever there is an amendment to the claims pursuant to paragraph (b) of this section, there must also be supplied, on pages separate from the pages containing the changes, the status (i.e., pending or canceled), as of the date of the amendment, of all patent claims and of all added claims, and an explanation of the support in the disclosure of the patent for the changes made to the claims.” (Id., 1453, 37 CFR 1.173 (c))

	Applicant has amended the claims and added new claims 29-33, but has not provided on a separate page an explanation of the support in the disclosure of the patent for the changes made to the original claims and for the new claims.

Objection to the Specification
13	Amendment to the specification is objected to because it includes number that are not reference to anything. See for example at in the last line at the bottom of page 4, number ‘15’ is not related anything in the specification. 

Claim Interpretation
14.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification, as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitation(s) is/are: a ‘LAN controller configured to’ and ‘DMZ server configured to’ in claims 1, 7 and 27, the ‘first processor configured to’ in claims 13 and 18, ‘second processor configured to’ in claims 15, 17 and 19, the ‘server is configured to’ in claims 22, 24 and 26, and the ‘service is configured to’ in claim 25. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed functions, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Re: Claim 1
Claim 1, recites, (1) “the LAN controller being configured to check for existence of the requests in the DMZ Stack Pool Service, wherein the checking is performed at the TCP/IP level; and (2) a DMZ server configured to receive an established outbound connection from a LAN, and responsive to the to the requests, to stream client request data to said client, wherein the receiving and streaming by the DMZ server occurs at the TCP/IP level].”  
The examiner determines that the above limitations uses a placeholder such as “a local area network (LAN) Controller being configured to …; a DMZ server configured to”.  Therefore, this limitation meets prong A. In addition, each placeholder is followed by some function as recited in the claim. Therefore, the limitation meets prong B. The examiner further determines that in each case, the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. Therefore, in each case the limitations meet prong C. 
In view of the above analysis, the examiner considers that the above claimed phrases to invoke 112 6th paragraph. In accordance with MPEP § 2181.II, after a claimed phrase has been shown to invoke 35 U.S.C. § 112, sixth paragraph, the next step is to determine the corresponding structure, material, or act as described in the specification. 
As to the “a local area network (LAN) Controller”, that perform the functions in claim 1, the examiner notes that the specification discloses: 
“One of the innovative aspects of the System is that the LAN Controller (32) constantly, and/or on a predefined set of time basis, checks for Client Requests stored in the DMZ Stack Pool Service (22).” (Id., at 2:51-54) 

Later the specification states:

“The LAN Controller (32) permanently or periodically queries the DMZ Stack Pool Service (22) for incoming Client Requests. The DMZ Server (20) will accept all Client Requests and route them to the LAN-Server (31), without changing the data that the Client Requests contains.” (Id., at 3:14-18)

As seen from the above portion, the specification, using language similar to the claim language in describing the functions performed by the “LAN controller” and the DMZ server in claims 1 and 7. However, the specification of the ‘958 patent, while discussing the function related to the LAN controller, does not disclose the corresponding structure and/or algorithm (in the form of flow chart or step/procedure) that perform the claimed functions identified above. 
It is for that reason that independent claim 1 is rejected under 35 U.S.C. § 112 second paragraph as being indefinite and under 35 USC 112 first paragraph for failing to comply with written description requirement, as will be discussed further infra. 
Applicant may argue that the structure of “a server” is well known in that art and a person of ordinary skill in the art would recognize that the claimed invention is programmed in the memory which is processed by the “server” disclosed in the specification. However, MPEP strictly explain that, 
“[F]or a computer-implemented 35 U.S.C. 112(f) claim limitation, the specification must disclose an algorithm for performing the claimed specific computer function, or else the claim is indefinite under 35 U.S.C. 112(b) (b). See Net MoneyIN, Inc. v. Verisign. Inc., 545 F.3d 1359, 1367 (Fed. Cir. 2008). See also In re Aoyama, 656 F.3d 1293, 1297, 99 USPQ2d 1936, 1939 (Fed. Cir. 2011) ("[W]hen the disclosed structure is a computer programmed to carry out an algorithm, ‘the disclosed structure is not the general-purpose computer, but rather that special purpose computer programmed to perform the disclosed algorithm.") (quoting WMS Gaming, Inc. v. Int’l Game Tech., 184 F.3d 1339, 1349, 51 USPQ2d 1385, 1391 (Fed. Cir. 1999)).” (Id., at 2181. (B.))

Indeed, if any general-purpose “server” is capable of performing the claimed function, then this would entail that the function is well known in the art, since any conventional “server”, can perform the claimed function. 
Additionally, for computer-implemented means-plus-function claim limitation invoking 35 U.S.C. 112(f) the Federal Circuit has stated that, “a microprocessor can serve as structure for a computer-implemented function only where the claimed function is ‘coextensive’ with a microprocessor itself." EON Corp. IP Holdings LLC v. AT&T Mobility LLC, 785 F.3d 616, 622, citing In re Katz Interactive Call Processing Patent Litigation, 639 F.3d 1303, 1316 (Fed. Cir. 2011). "‘It is only in the rare circumstances where any general-purpose computer without any special programming can perform the function that an algorithm need not be disclosed.’" EON Corp., 785 F.3d at 621, quoting Ergo Licensing, LLC v. CareFusion 303, Inc., 673 F.3d 1361, 1365 (Fed. Cir. 2012). "‘[S]pecial programming’ includes any functionality that is not ‘coextensive’ with a microprocessor or general-purpose computer." EON Corp., 785 F.3d at 623 (citations omitted). "Examples of such coextensive functions are ‘receiving’ data, ‘storing’ data, and ‘processing’ data—the only three functions on which the Katz court vacated the district court’s decision and remanded for the district court to determine whether disclosure of a microprocessor was sufficient." Id. at 622. Thus, "[a] microprocessor or general-purpose computer lends sufficient structure only to basic functions of a microprocessor. All other computer-implemented functions require disclosure of an algorithm." Id. In the present situation, the functions recited in the claims are special programming that are not ‘coextensive’ with a “server” or a general-purpose computer. 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f)  or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f)  or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f)  or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
15.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION. The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

16.	Original claims 1-4 and new claims 29-33, are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
As set forth above with respect to the examiner’s claim interpretation of various limitations under 35 U.S.C. 112 6th paragraph, the examiner determined that the claim 1 recite various phrases such as “LAN controller configured to”, and “DMZ server configured to” for performing various claimed functions. 
	As to the structure corresponding to these elements, the specification of the ‘958 patent, although discussing the function related to these elements, does not to disclose the corresponding structure and/or algorithm (or step/procedure) corresponding to these claimed means. A review of the specification provides further details as to the claimed functions however, the examiner cannot ascertain any physical structure and/or algorithm in the form of a flow char or step procedure, which corresponds to these claimed elements. For all the reasons set forth above, the examiner determines that the specification does not clearly discloses the structure and/or algorithm (in the form of step/procedure or flow chart) to perform the corresponding functions in those claims. Therefore, the examiner finds that each of claims 1-2, are indefinite. 
For purposes of prior art rejections, the examiner has interpreted each of the above claimed limitations invoking 112 (f) in accordance with the broadest reasonable interpretation (BRI). As such, for the purpose of applying art the Examiner considering any general-purpose server, and any general-purpose controller to be the structure for performing the functions of the DMZ server and LAN controller respectively, for performing the functions in the claims. This is because the specification does not disclose an algorithm for performing the claims functions. (See MPEP at, 2181 (II.) (B.), “[I]n cases involving a special purpose computer-implemented means-plus-function limitation, the Federal Circuit has consistently required that the structure be more than simply a general-purpose computer or microprocessor and that the specification must disclose an algorithm for performing the claimed function. See, e.g., Noah Systems Inc. v. Intuit Inc., 675 F.3d 1302, 1312, 102 USPQ2d 1410, 1417 (Fed. Cir. 2012); Aristocrat, 521 F.3d at 1333, 86 USPQ2d at 1239.    

In addition to the above, claims are rejected under 35 USC 112 second paragraph as being indefinite for the following reasons. 
Claim 1 is rejected under 35 USC 112 second paragraph because the claim recites, “wherein said requests are stored at the TCP/IP level.” The specification is silent as to the meaning of the “TCP/IP level.” In networking we have TCP/IP protocol, or TCP/IP model, but there is no TCP/IP level. It is unclear what storing at TCP/IP level is to be interpreted.  
Claim 1 is further rejected under 35 USC 112 second paragraph because the claim recites “the checking is performed at the TCP/IP level”. The specification is silent as to the meaning of checking for request at TCP/IP level, and for that reason it is unclear what the term is to be interpreted. 
Claim 1 is rejected because the claim refers to “TCP/IP” level, while there is no definition for this term in the specification. Therefore, it is unclear what the terms “TCP/IP level” (e.g., “stored at the TCP/IP level”, “performed at the TCP/IP level,” and “occurs at the TCP/IP level”) is to be interpreted.   
Claim 3 is rejected under 35 USC 112 second paragraph because the claim refers to “TCP/IP” level, while there is no definition for this term in the specification. 
Claim 30 is rejected for a typographical error because the claim recites, “and is therefore routed over the over the outbound connection” in the claim.
Claim 30 recite, “LAN sever” instead of “land server”. Claim 31 also on two occasion recites “LAN sever” instead of “LAN server.”
Claim 30 recites “wherein the client request data is initially transmitted from the destination service in the LAN”. The limitation is indefinite because it does not say where the request is transmitted to.  
Dependent claims 2, 4, and 29-33 are rejected for their dependency on a rejected base claim.

Claim Rejections - 35 USC § 112
17.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

18.	Original claims 1-2, 3-4 and new claims 29-33, are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, for failing to comply with written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
With respect to claims 1-2, as described above, the specification of the ‘958 patent does not provide adequate structure and/or algorithm to perform the various claimed functions as recited in those claims [Emphasis added] (See the Claim Interpretation analysis, and 35 USC § 112 second paragraph analysis, supra). The specification does not demonstrate that applicant has made an invention that achieves the claimed function because the specification does not describe with sufficient detail such that a person of ordinary skill in the art can reasonably conclude that the inventors had possession of the claimed invention.  
When rendering patentability determinations, the Office may not disregard the structure disclosed in the specification corresponding to the means-plus-function language. In cases involving a special purpose computer-implemented means-plus-function limitation, the Federal Circuit has consistently required that the structure be more than simply a general-purpose computer or microprocessor and that the specification must disclose an algorithm for performing the claimed function. See, e.g., Noah Systems Inc. v. Intuit Inc., 675 F.3d 1302, 1312, 102 USPQ2d 1410, 1417 (Fed. Cir. 2012); Aristocrat, 521 F.3d at 1333, 86 USPQ2d at 1239. To claim a means for performing a specific computer-implemented function and then to disclose only a general-purpose computer as the structure designed to perform that function amounts to pure functional claiming. Aristocrat, 521 F.3d 1328 at 1333, 86 USPQ2d at 1239. In this instance, the structure corresponding to a 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph claim limitation for a computer-implemented function must include the algorithm needed to transform the general-purpose computer or microprocessor disclosed in the specification. Aristocrat, 521 F.3d at 1333, 86 USPQ2d at 1239; Finisar Corp. v. DirecTV Group, Inc., 523 F.3d 1323, 1340, 86 USPQ2d 1609, 1623 (Fed. Cir. 2008); WMS Gaming, Inc. v. Int’l Game Tech., 184 F.3d 1339, 1349, 51 USPQ2d 1385, 1391 (Fed. Cir. 1999). The corresponding structure is not simply a general-purpose computer by itself but the special purpose computer as programmed to perform the disclosed algorithm. Aristocrat, 521 F.3d at 1333, 86 USPQ2d at 1239. (MPEP 2181 (B).

In addition to the rejection of claims under 35 U.S.C. 112 (pre-AIA ), first paragraph for failing to provide adequate structure and/or algorithm, original claims 1-4, and new claims 29-33 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement
At the outset it must be pointed out that claims 1, 3, are rejected for the reason that they recite “TCP/IP level” There is no “TCP/IP level” even mentioned in the specification, and there is no written description support for all the claim limitations that are related to the “TCP/IP level.” 
For example, claim 1 recites, (i) “wherein said requests are stored at the TCP/IP level,” (ii) “wherein the checking is performed at the TCP/IP level,” and (iii) “wherein receiving and routing by the DMZ server occurs at the TCP/IP level.”
With respect to (i) and (ii) the specification states that, “[O]ne of the innovative aspects of the System is that the LAN Controller (32) constantly, and/or on a predefined set of time basis, checks for Client Requests stored in the DMZ Stack Pool Service (22).” (Id., at 2:51-54) The specification later states, “[T]he DMZ Server (21) then creates a Connection Binder in the DMZ Server between the incoming Client 10 Request (that is stored in the DMZ Stack Pool Service (22))” (Id., at 2:65 – 3:1) The specification however does not even mention level, let alone “requests are stored at TCP/IP level”, or checking is performed at TCP/IP level”.
With respect to (iii), the specification states, “[T]he DMZ Server (20) will accept all Client Requests and route them to the LAN-Server (31)” (Id., at 3:16-17) The specification however does not disclose that the “routing by said DMZ server occurs at the TCP/IP level.” 
As to the generation of the TCP/IP connection, the specification states, 
“The Fifth step: The LAN Server (31) then generates two TCP/IP connections: One connection is to the Service (33), which is the destination service, based on 5 the Client Connection Information. The second connection is an outbound connection (42) to the DMZ Server (21). In addition, the LAN Server (31) creates a Connection Binder in the LAN Server between the Service (33) and the outbound connection (42).” (Id., at 2:58-65) 
As such, according to the specification, the “request are stored by using TCP/IP connection”, “checking is performed by using TCP/IP connection” or “routing by said server occurs by using TCP/IP connection.” The specification is silent with respect to any of the above functions being performed at “TCP/IP level.” What is TCP/IP level anyway. There are TCP/IP Protocol, TCP/IP Model or TCP/IP connection in the art, but there is no TCP/IP level in the art and the specification does not describe what the meaning of the TCP/IP level might be. [Emphasis added] 
As stated in part in MPEP, “[a]pplicant is free to be his or her own lexicographer, a patentee or applicant may use terms in a manner contrary to or inconsistent with one or more of their ordinary meanings if the written description clearly redefines the terms. See, e.g., Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999) ("While we have held many times that a patentee can act as his own lexicographer to specifically define terms of a claim contrary to their ordinary meaning," in such a situation the written description must clearly redefine a claim term "so as to put a reasonable competitor or one reasonably skilled in the art on notice that the patentee intended to so redefine that claim term."); Hormone Research Foundation Inc. v. Genentech Inc., 904 F.2d 1558, 15 USPQ2d 1039 (Fed. Cir. 1990). Accordingly, when there is more than one meaning for a term, it is incumbent upon applicant to make clear which meaning is being relied upon to claim the invention. Until the meaning of a term or phrase used in a claim is clear, a rejection under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph is appropriate.” Applicant has not provided any  
For the purpose of examination and applying art, the Examiner interpreting “TCP/IP level” to mean “TCP/IP connection” according to the description of the term in the specification as noted above.  
Claim 3 is the method claim of system claim 1 and recite similar limitations. The claim is rejected for the same rational as the rejection in claim 1. 
As such, all claim limitations with reference to “TCP/IP level” do not have sufficient written description support in the specification. [Emphasis added]
In addition to the above, claim 1 recite, “wherein said DMZ Stack Pool Service, said LAN Controller, and said DMZ server do not change data of said request.” The specification recites that the “The DMZ Server (20) will accept all Client Requests and route them to the LAN-Server (31), without changing the data that the Client Requests contains.” (Id., at 3:16-18) First, the specification says that the DMZ server does not change data that the client request contains. There is no teaching that the DMZ service, and LAN controller does not change data of said request. There is no sufficient written description support for this limitation as how it is accomplished, or what hardware in system claims 1, and/or what software in method claim 3, is accomplishing the task of routing request by the DMZ service and/or LAN controller without changing the data of the request. There is absolutely no teaching of the DMZ stack pool service and the LAN controller do not change data of said request. There is insufficient written description support as to how the above functions are accomplished. 
In the absence of any teaching as how the task of routing request by the DMZ service and/or LAN controller without changing the data of the request, for the purpose of applying art, in the rejection claims 1, 3, the Examiner concludes that this limitation would have been well known in the art at the time the invention was made.  
The Examiner notes that Applicant keeps adding limitation to the claims which do not have support in the specification. Applicant cannot import new matter into the specification and/or claims or complete the disclosure after the fact, when the patent has been issued and that is improper. 
The specification states that the “The DMZ Server (21) stores the Client Request in the DMZ Stack Pool Service (22)” (Id., at 2:47-49) It appears that the stack pool service is a device such as a storage/memory and the DMZ server stores the client request on that storage/memory. Therefore, the Examiner construe this claims limitation as “a storage/memory, which is separate from the DMZ server,” that is used by the DMZ server for storing client request. Dependent claims 2-4 and 29-33 are rejected for being dependent on a rejected base claim.
Claims 30 and 31 recite, “establishing a connection from the LAN server to a destination service in the LAN that supplies the client request data.” There is not written description support for this limitation in the claim. 
Dependent claims 2, 4, and 29-33 are rejected for dependency on a rejected base claim.

Claim Rejections -35 USC 251 (New Matter)
19.	Original claims 1-4 and 29-33 are rejected under 35 U.S.C. 251 as being based upon new matter added to the patent for which reissue is sought. The added material, which are not supported by the patent, are discussed above (See the 35 USC § 112 1st paragraph analysis, supra). 

Double Patenting Rejection
20.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

21.	Claims 3-4, are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 of the U.S. Patent No. 10,110,606 in view of Holar and Holar in view of Burcham. Although the claims at issue are not identical, they are not patentably distinct from each other because claims in the instant application are broader than those in the ‘606 patents. The examiner also notes that the instant application has some narrowing aspects as will be discussed below. See for example the following claim chart mapping claim 3 of application ‘401 and claim 1 of the ‘606 patent.   

16.838,401 Application
10,110,606 Patent 
[3.0] A method for reverse access, the method comprising:
 
[1.0] A method for providing a secured connection between servers on a local area network (LAN) and clients on a wide area network (WAN) via a de-militarized zone (DMZ), wherein the LAN includes a Service, a LAN Server, and a LAN Controller and the DMZ includes a DMZ Server and a DMZ Stack Pool Service, the method comprising:

[3.a] storing requests received from a client in a De-Militarized Zone DeMilitarized Zone (DMZ) Stack Pool Service and at a TCP/IP level, wherein the DMZ Stack Pool Service is executing on a device in a DMZ;

[1.a] storing a client request reaching the DMZ Server in the DMZ Stack Pool Service;
[3.b] checking, at the TCP/IP level, said the DMZ Stack Pool service for existence of said requests, wherein the checking is performed by a local area network (LAN) Controller located in a LAN; 
[1.b] establishing, by the LAN Controller, an outbound TCP based connection to the DMZ Stack Pool Service; 

See claim 2 recites, “checking by the LAN Controller on a regular basis for client request stored in the DMZ Stack Pool Service.  
[3.c] establishing an outbound connection from a LAN server of said LAN; and
[1.c] passing Client Connection Information by the DMZ Stack Pool Service to the LAN Server via the LAN Controller;

[3.d] routing client request data, responsive to said requests, to said client; 
[1.d] generating, by the LAN Server, two TCP/IP connections, a first TCP/IP connection being to the Service and a second TCP/IP being an outbound connection to the DMZ Server, and wherein the LAN server creates a Connection Binder in the LAN Server between the Service and the outbound connections;



[1.e] creating, by the DMZ Server, a Connection Binder in the DMZ Server that binds the incoming Client Request and the outbound connection arriving from the LAN Server to complete the route of the Client Request;



[1.f] streaming the Client Request through the DMZ Server and the LAN Server; and streaming the client request data from the Service to the Client.
[3.e] wherein said storing and routing occurs at the TCP/IP level and said storing and routing does not change data of said requests; and


[3.f] wherein said method requires no administrative management of the
LAN server after initial installation and configuration.




As seen from the above chart, claim 3 in the ‘401 application is much broader than claim 1 in ‘606 patent. Element for element is compared in the above claim chart. See the boldface limitations in each in each claim. As to element [3.b] in ‘401 application and the limitation “checking for existence of the requests at the request”, claim 2 in the ‘606 patent recites exactly the same limitation, i.e., “checking by the LAN Controller on a regular basis for client request stored in the DMZ Stack Pool Service. As to the limitation that storing, routing and checking is at TCP/IP level, in light of the interpretation - according to the specification - that “TCP/IP level” being “TCP/IP connection”, the receiving and routing in the ‘401 application is performed through the TCP/IP connection which has been made obvious as noted in the rejection of claims. Also see [3.d] in ‘401 application requires that client request data responsive to said requests, be routed to said client, as to element [1.f] in the ’606 patent, the client request data is streamed to the client. Additionally, claim 3 in the ‘401 application is narrower with respect to limitations [3.e], and [3.f], however these two limitations are obvious as explained in the rejection of claims over Holar in view of TCP/IP Networking and over Holar in view of Burcham, as shown in the rejection of claims.   
As to claim 4, the claim recites, wherein computer programs and sensitive data of the LAN server reside only in the LAN. See claim 1 in the ‘606 patent requires that the LAN include service which covers for sensitive data and computer programs.   


Claim Rejections – 35 USC § 103
22.	 The following is a quotation of 35 U.S.C. 103, which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


23.	Claims 1-4, 29 and 32-33 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Holar et al. USPGPUB 20090064307 in view of TCP/IP Networking an Example, pages 1-12. (hereinafter TCP/IP Networking).
As noted above, based on the analysis of the 35 U.S.C. 112, sixth paragraph, claims 1-4, 29 and 32-33 are rejected under 35 USC 112 second paragraph as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as his invention and, under 35 USC 112 first paragraph for failing to comply with written description requirement. However, for the purpose of examination and for the purpose of prior art rejections, the examiner considers any processor and/or any hardware and/or combination of hardware and software performing the claimed functions in the claims as the corresponding structure of various LAN controller, server or processor (first or second) of claims 1-28 invoking 112(f). 
	In the rejection of claims over Holar in view of TCP/IP Networking, the processor 310 in client device 110 is considered as the processor that perform the functions similar to the functions in claim 17.    

Examiner’s Note
The examiner is aware that Holar and TCP/IP/ Networking was used in the rejection of claims during original prosecution of the patent claims 1-4, However, in view of interpreting the term “TCP/IP level” to mean “TCP/IP connection” according to the specification (see the rejection of claims under 35 USC 112 first ¶, above), examiner determines that the same prior art is applicable in rejection of claims 1-4, 29-33 in this Office action.  
Additionally, as set forth in response to the Applicant’s argument that the structure of ‘LAN Controller”, ‘DMZ server’, and ‘service’ either explicitly or inherently, has structural meaning for a person of ordinary skill in the art to perform any function5, for the purpose of applying art the Examiner considering any general purpose server, any general purpose LAN controller,  and/or any general purpose service (or whatever that means) to be the structure for performing the functions of the DMZ server, the LAN controller, and the  service,  respectively. For example, the DMZ Server 112 in Holar is capable of performing all the functions performed by the DMZ Server, the Internal Server 104 in Holar is capable of performing all the functions of the LAN Controller and all the functions of the LAN server, and finally a generic computer used by an External Client 202 is capable of performing all the functions of the Client 11 computer recited in claims 1-4 and 29-33.      
Re: Claim 1
A system for reverse access (See Holar, Abs., Fig. 2, and ¶ [0001] describing a network including a reverse gateway), said system comprising:
a De-Militarized Zone (DMZ) Stack Pool Service executing on a device so that the DMZ Stack Pool Service is located in a DMZ, the DMZ Stack Pool Service being configured to store requests received from a client, wherein the requests are stored at a TCP/IP level (Holar Fig. 2, DMZ 112. Holar teaches that “[t]he entire input message has to be stored at least temporarily (e.g., in memory) in the DMZ Server, e.g., pending protocol and/or data conversion.” See also Holar teaches a DMZ Stack Pool, located in a DeMilitarized Zone being configured to store (see above explanation) from a client; wherein said DMZ Stack Pool Service is located in a DeMilitarized Zone, where the DMZ includes a reverse invoke server ([0035], Figures 1, 2, & where client requests may be placed in a ''pool'' Holar et al. [00061] see also [00071], [0091-0098] for HTTP client requests.);
While, as set forth above, Holar teaches that the requests received from a client are stored temporarily at least temporarily (e.g., in memory) in the DMZ Server, in the event that Applicant argues that Holar fails to teach that the requests are stored in a memory separate from the temporary memory, it would have been obvious for a person of ordinary skill in the art to store the request in a memory separate from the memory of the DMZ server, for the reason to have enough memory space, in the event there are too many request being received at the same time, and by doing that avoid bottleneck on the memory of the DMZ server, and make the system more efficient.   
a local area network (LAN) Controller located in a LAN, the LAN Controller being configured to check for existence of the requests in the DMZ Stack Pool Service, wherein the checking is performed at the TCP/IP level; and (Holar Fig. 2, DMZ 112. See Holar at [0005] and [0006], the analogy for reverse invoke server, “The reverse invoke solution in this analogy is to have the second person who lives in the house occasionally look out the window. If the second person sees someone standing there, that person is let in.” See also Holar at [0040] teaches how an external client request is handles in a reverse invoke scenario, where the DMZ reverse invoke server forwards the client connection information to the internal server via the internal server controller. Holar et al. [0040] see also [0038-0039] & [0049-0050], and where the reverse invoke server may directly route HTTP 1.1 requests [0058-0061], eliminating the need for ancillary services.
	
a DMZ server configured to receive said requests from a LAN server of the LAN (See Holar at ¶ [0030] teaches; “For reverse invoke to work, the internal firewall 108 must still allow a connection (e.g., an outbound connection) from the internal server 104 to the DMZ 110.” See also ¶ [0036], and ¶ [0037]), and responsive to the request, to stream client request data to the client, wherein the receiving and routing by the DMZ server occurs at the TCP/IP level;
 (This limitation is rejected under 35 USC 112 second ¶, however for the purpose applying prior art the examiner interpreting this limitation as associating (connecting or binding) the outbound connection to the stored request. Holar teaches this limitation. See Holar at ¶ [0028] teaches that, external clients send requests to the reverse invoke server 112, which, in turn, passes the requests to the internal server 104. After processing the requests, the internal server 104 sends the response to the reverse invoke server 112, which in turn, passes them back to the external client. This is done through the outbound connection established by the Internal Network 104 (see ¶ [0030]) and the binding of the outbound connection with the request is address at ¶, [0066]) See also ¶¶ [0039] [0040] and ¶¶ [0049] [0050]);

Holar et al. teaches a system for reverse access and teaches all the limitations in claim 1. Holar however, does not explicitly teach that the embodiment wherein said requests are stored at the TCP/IP level, wherein said checking is performed at the TCP/IP level, and/or wherein receiving and routing by said DMZ server occurs at the TCP/IP level. 
Nevertheless, TCP/IP Networking: An Example delineates that HTTP web requests invoke TCP/IP requests and that such HTTP requests are transferred over TCP connections.
For example, page 3 illustrates "to send the [HTTP] request, HTTP client program establishes a TCP connection to the HTTP server. Those of ordinary skill in the art understand that HTTP is implemented on TCP/IP. HTTP requests ordinarily entail TCP/IP requests as the lower level datagram and transmission over which the HTTP formatted data will be generated. So prevalent is this usage, HTTP requests are normally ascribed to be performed over TCP port 80. Pages 4-7 further delineate how a basic HTTP request invokes TCP and IP requests on which to carry the HTTP request.
	It would have been obvious to one of ordinary skill in the art at the time of invention to run HTTP over TCP/IP, thereby having each HTTP request entail a TCP/IP request. Performing HTTP requests over the TCP/IP was well known in the art at the time the invention was made. Thus, one of ordinary skill in the art would be so motivated to implement the HTTP requests in Holar over TCP/IP in order to take advantage of the benefits associated with the use of TCP/IP protocol. The benefits associated with the use of TCP/IP protocol is, for example; (i) It is an industry–standard model that can be effectively deployed in practical networking problems (ii),
It is interoperable, i.e., it allows cross-platform communications among heterogeneous networks, (iii) It is an open protocol suite. ...(iv) It is a scalable, client-server architecture. 
	As to the limitation, wherein the DMZ server does not change data of the requests and the system requires no administrative management after initial installation and configuration, first, the above limitation does not have sufficient written description support in the specification. There is no written support for the above limitations in the specification. The examiner acknowledges that the specification with reference to this claim limitation states, 
“The DMZ Server (20) will accept all Client Requests and route them to the LAN-Server (31), without changing the data that the Client Requests contains.” (Id., at 3:16-18)

“In accordance with this invention as described above, no administrative management is required in the LAN Server (31) to establish or maintain 5 communications after it is initially installed and configured on the LAN (30) and on the DMZ (20).” 

(Id., at 3:10-14)

	However, MPEP with respect to written description support states in part, “[W]hile there is a presumption that an adequate written description of the claimed invention is present in the specification as filed, In. re Wertheim, 541 F.2d 257, 262, 191 USPQ 90, 96 (CCPA 1976), a question as to whether a specification provides an adequate written description may arise in the context of an original claim. An original claim may lack written description support when (1) the claim defines the invention in functional language specifying a desired result but the disclosure fails to sufficiently identify how the function is performed or the result is achieved or” (Id., at 2163.03) in the present situation, the specification does not teach how the above two functional languages are accomplished. 
	In other words, if the use of TCP/IP in a reverse access system causes the servers in the system (DMZ service, LAN controller, and DMZ server) do not change data, then the servers in Holar in view of TCP/IP Networking would not change the data in operation, and there would be no need for administrative management after initial installation and configuration.

	Re: Claim 2 
	 The system of claim 1, wherein computer programs and sensitive data of the LAN server reside only in the LAN (where the sensitive information of the LAN server resides on the internal set of servers. Holar et al. Fig. 2 & 7, See ¶¶ [0136-01381] see also ¶¶ [0038-0040] & [0049-0050] teach of the area between the outer firewall 106 and inner firewall 108). 

	Re: Claim 3 
	Claim 3 is a method claim wherein the steps and functions of the method claim are performed by the elements in the system claim 1. Identified in the rejection of claim 1 are the DMZ, which perform the function of storing. The function of checking is performed by the LAN controller in the Internal Network 104, and the step of receiving is performed by the server invoke server in the DMZ.

  	Re: Claim 4
	The method of claim 3, wherein computer programs and sensitive data of LAN server, reside only in the LAN. 
See the rejection of claim 2 above.
  	Re: Claim 29
The method of claim 3, wherein the client request data is routed over the outbound connection. (The routing is done through the outbound connection established by the Internal Network 104 (see Holar, at ¶ [0030]) and the binding of the outbound connection with the request is address at ¶, [0066]) See also ¶¶ [0039] [0040] and ¶¶ [0049] [0050]).
	  Re: Claim 32
The method of claim 3, wherein the outbound connection is established to a DMZ server. ((See Holar at ¶ [0030] teaches; “For reverse invoke to work, the internal firewall 108 must still allow a connection (e.g., an outbound connection) from the internal server 104 to the DMZ 110.” See also ¶ [0036], and ¶ [0037])).

  	Re: Claim 33
The method of claim 3, wherein the outbound connection is bound by the DMZ server to one of the requests stored in the DMZ Stack Pool Service. 
((See Holar at ¶ [0030] teaches; “For reverse invoke to work, the internal firewall 108 must still allow a connection (e.g., an outbound connection) from the internal server 104 to the DMZ 110.” See also ¶ [0036], and ¶ [0037]) and that it is bound by the DMZ server to one of the requests stored in the DMZ Stack Pool Service).

24.	Claims 30-31 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Holar et al. USPGPUB 20090064307, in view of TCP/IP Networking an Example, pages 1-12 (hereinafter TCP/IP Networking), and further in view of Saito USPGPUB 20060031929 (hereinafter Saito)
	As set forth above, Holar in view of TCP/IP Networking teaches all the limitation of claim 3. 
Re: Claim 30 
The combination of Holar and TCP/IP Networking fails to teach,
establishing a connection from the LAN server to a destination service in the LAN that supplies the client request data, wherein the client request data is initially transmitted from destination service in the LAN that supplies the client request data and is thereafter routed over the outbound connection. However, Saito in the same filed of endeavor discloses a network system where a terminal device on an external network (client 50 connected to Internet 2) and an application server on an internal network (business server 40 connected to Server 30) communicate with each other via a firewall connected between the external network and the internal network. (See Saito Fig. 1, and at ¶ [0002]) In Saito, Business server is similar to the LAN server, GE Server on the DMZ is similar to the DMZ Server, and finally, client 50 is similar to the client in the ‘958 patent. (See Figs. 1 & 3) Saito teaches that a business server 40 (interpreted as LAN server) is connected to a database (DB) server 60 is one communication device that plays a supplementary role with respect to the services that the business server 40 provides. (See Saito at [0037]) Saito discloses that, “[F]or example, the DB server 60 has a reference-destination address displayed on a Web screen that the business server 40 provides, and when the terminal device 50 accesses that reference-destination address, the DB server 60 provides additional data to the terminal device 50.” (Saito at ¶ [0037], ¶ [0041] and clms. 2-3 and 5) The Business server (LAN server), is connected to a database (DB) server 60 (the destination service) that supplies client request data and, binds the connection from the business sever 50 (LAN server) to the database (DB) server 60 (destination service in the LAN) that supplies the client request data to the outbound connection. 
It would have been obvious for a person of ordinary skill in the art at the time the invention was made to implement a database (DB) server 60 (destination service) to the LAN server of Holar in order to have a separate destination address that provide additional data such as client connection information in the LAN, and provide more reliability by separating the LAN server from client address and data information. 
Re: Claim 31 
The method of claim 3, further comprising: establishing a connection from the LAN sever to a destination service in the LAN that supplies the client request data; and binding the connection from the LAN sever to the destination service in the LAN that supplies the client request data to the outbound connection. See the rejection of claim 30 above, See also Saito teaches that the binding of the connection from the LAN sever to the destination service in the LAN that supplies the client request data to the outbound connection. (Saito ¶ [0041])  

25.	Claims 1-4, and 29, 32-33 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Holar et al. USPGPUB 20090064307 in view of Burcham et al. USGPUB 20050240994. (hereinafter Burcham).
As set forth above Holar in combination with TCP/IP Networking teaches all the limitation of claims 1-4, and 29-33. Holar in combination with Burcham also teaches all the limitation of claims 1-4, and 29-33as following.  
Re: Claim 1
Holar et al. teaches all the limitation of claim 1, as explained above. Holar, does not explicitly teach the embodiment, wherein said requests are stored at the TCP/IP level, wherein said checking is performed at the TCP/IP level, and/or wherein receiving and routing by said DMZ server occurs at the TCP/IP level. 
However, Burcham in the same filed of endeavor, teaches an untrusted network 24 and a trusted network 28 being in communication through demilitarized zone 26. (see Burcham at Figs. 1 and 2, and at [0002] and [0013]) Burcham further at [0021] describing that the perimeter 42 and the component[s] 40 are for handling client requests, and that teaches a TCP/IP based communication protocol clients and/or server in trusted network 28 employ one or more services provided by perimeter client 48 to await inbound TCP/IP socket connections and initiate outbound TCP/IP socket connections as well as perform other operations. See also Burcham teaches that the requests form untrusted network 24 and the data flow through perimeter server 42 in the DMZ. [Emphasis added] Burcham specifically teaches that upon initiation of process 54 and/or associated perimeter client 48, a plurality of TCP/IP sessions are preferably established, and that the TCP/IP sessions initiated by perimeter client 48 are preferably substantially continuously maintained, i.e., they are substantially persistent. (Burcham at [0028]). 
Note that according to Applicant’s admission, in the ‘958 patent invention, because the specification states that the client request is a request related to “any … TCP/IP based protocol,”, then it would be understood by a PHOSITA that the recited “storing”, and “checking” for, request occurs “at the TCP/IP level,”, and therefore, it would be agnostic to levels 5-7 of the OSI Model, and necessarily the functions of “storing” and “checking” are performed at level 3 and 4. (Remarks at 23) 
Burcham also discloses that all the functions including the client request may be implemented and related to any … TCP/IP based protocol.    
“[0031] In FIG. 3, for example, trusted network component 56 might implement a HTTP/S server and trusted network component 58 might implement a secure FTP server. Through the one or more socket APIs available from perimeter client 48, substantially any TCP/IP-based protocol, client or server, may be implemented so as to benefit from the perimeter services configuration teachings of the present invention.” [Emphasis added] 

(Id., Burcham at [0031])
As such, Burcham teaches that all communications and functions in between trusted network 28, DMZ, and untrusted network 24 occurs at TCP/IP level. (See also Burcham at [0032], and [0033])   
	Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to run HTTP or HTTP/S over TCP/IP, thereby having each HTTP request entail a TCP/IP request. Performing HTTP requests over the TCP/IP was well known in the art at the time the invention was made. Thus, one of ordinary skill in the art would be so motivated to implement the HTTP or HTTP/S requests in Holar over TCP/IP in order to take advantage of the benefits associated with the use of TCP/IP protocol. The benefits associated with the use of TCP/IP protocol is, for example; (i) It is an industry–standard model that can be effectively deployed in practical networking problems (ii), It is interoperable, i.e., it allows cross-platform communications among heterogeneous networks, (iii) It is an open protocol suite. ...(iv) It is a scalable, client-server architecture. See also Burcham teaches that, in different embodiment, communication session arrows 72 and 73, represented with dashed lines, indicates a communication session unencrypted at the transport layer. As there is no transport layer security implemented on flows communication session 72 and 73, no cryptographic operations are performed on that session's data by perimeter server 42 or perimeter client 48, and no data is changed in communication between trusted network 28, untrusted network 24 and DMZ.  (Burcham at [0041]   
	Re: Claim 3 
	Claim 3 is a method claim wherein the steps and functions of the method claim are performed by the elements in the system claim 1. Identified in the rejection of claim 1 are the DMZ, which perform the function of storing. The function of checking is performed by the LAN controller in the Internal Network 104, and the step of receiving is performed by the server invoke server in the DMZ.
As to the rejection of claims 2, 4, 29, and 32-33, the limitations of those claims are taught by Holar, see the rejection of claims above as being obvious over Holar in view of TCP/IP networking. 
26.	Claims 30-31 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Holar et al. USPGPUB 20090064307, in view of Burcham et al. USGPUB 20050240994, (hereinafter Burcham), and further in view of Saito USPGPUB 20060031929 (hereinafter Saito)
For claims 30-31, the limitations are taught by Holar and Saito, see the rejection of claims 30-31 as being obvious over Holar, in view of Saito.

Conclusion
27.	Any inquiry concerning this communication or earlier communications from the
Examiner should be directed to Majid Banankhah whose telephone number is (571)272-
3770. The examiner can normally be reached on Monday to Thur. 7:30 am to 4:30 pm, F. 8:00 am-noon, *Pacific Time. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner's
Supervisor, Hetul Patel can be reached on (571) 272-4184. The fax phone number for the organization where this application or proceeding is assigned is 571-273-9000.		
	Information regarding the status of an application may be obtained from the
Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

Signed:
/MAJID A BANANKHAH/Reexamination Specialist, Art Unit 3992                                                                                                                                                                                                       


Conferee:

/Ovidio Escalante/
Primary Examiner, Art Unit 3992

/HETUL B PATEL/Supervisory Patent Examiner, Art Unit 3992                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Applicant as part of the “Status of Claims” in the Remarks, does not indicate that new claims 29-32 are added.  
        2 These are addressed by Applicant at Fig. 1 and at 1:21-25 (e.g., “Any computer running programs that provide services to users outside of the organization internal network can be placed on the DMZ”), or addressed at 2:16-32 (e.g., ‘LAN Server’, and ‘DMZ Server) or addressed at 2”36-42 (e.g., ‘LAN Server’, “LAN Controller’, or ‘DMZ Server’)
        3 Remember that the claim is rejected under 35 112 (a) for lack of written description support for performing this step at TCP/IP level, that is argued by Applicant in response to the rejection of claims over prior art of record.   
        4 i.e., the three steps of; (1) storing the Client Request in the DMZ Stack Pool Service, (2) checking for existence of the request in the DMZ Stack Pool Service, and (3) receiving by the DMZ server request from a LAN server of the LAN, and streaming by the DMZ server client request data to the client. 
        5 Meaning that a generic “LAN controller,” “DMZ server,” “first processor,” “second processor,” and “service” can perform the functions recited in the claim.